Appeal from an order of the Supreme Court, Erie County (Penny M. Wolfgang, J.), entered September 24, 2007 in a personal injury action. The order granted the motion of plaintiff to bifurcate the trial.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Supreme Court did not abuse its discretion in granting plaintiffs motion to bifurcate the trial. “Issues of liability and damages in a negligence action are distinct and severable issues that should be tried and determined separately unless plaintiffs injuries have an important bearing on the issue of liability” (Hrusa v Bogdan, 278 AD2d 947 [2000]; see Dirschedl v Blum, 24 AD3d 1291 [2005]; Loncz v Blagrove, 254 AD2d 735 [1998]). Upon our review of the record, we conclude that any evidence of the nature and extent of plaintiffs injuries is not probative of defendant’s alleged negligence, and thus defendant failed to establish that bifurcation was not warranted (see Hrusa, 278 AD2d 947 [2000]; Armstrong v Adelman Automotive Parts Distrib. Corp., 176 AD2d 773 [1991]). Present—Martoche, J.P, Smith, Centra, Lunn and Fine, JJ.